Citation Nr: 1451829	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for a service-connected status post fracture of the right fifth finger from May 6, 1980 to January 29, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Appeals Management Center (AMC), which implemented a prior Board decision granting an earlier effective date for service connection for      status-post fracture right fifth finger, effective May 6, 1980.  The Veteran has appealed with regard to the noncompensable rating assigned therein, for the              time period from May 6, 1980 to January 29, 2008. (A 10 percent rating for the right fifth finger disability has been in effect since January 30, 2008.)

A Decision Review Officer (DRO) hearing was held in February 2012 and a Travel Board hearing before the undersigned was held in April 2013.

The appeal was previously remanded in April 2014; it was subsequently returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for a compensable rating for his service-connected status post fracture of the right fifth finger from May 6, 1980 to January 29, 2008.

As an initial matter, the Board notes that the April 2014 remand required that the RO obtain the Veteran's records from the Social Security Administration (SSA) pertaining to his application for disability benefits.  In this regard, the Board notes that the records were received in May 2014, and the previous remand directive has been met. 

However, the remand also required that the AMC provide the Veteran with a VA examination in order to obtain a retrospective medical opinion regarding the severity of his service-connected right fifth finger disability from May 6, 1980 to January 29, 2008.  An examination was conducted in July 2014.  However, while the examiner provided an opinion as to the current severity of the Veteran's service-connected disability, he did not provide an opinion regarding the retrospective severity of the disability for the period from May 6, 1980 to January 29, 2008.  In this regard, the VA opinion provided by the July 2014 examiner does not substantially comply with the April 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, because the examination report and opinion does not address the severity of the Veteran's disability between May 6, 1980 and January 29, 2008, a remand is required in order to obtain such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, as well as a copy of this REMAND to the examiner who conducted the April 2014 examination, if available.  The claims folder must be provided to and reviewed by the examiner in conjunction with the opinion, and the examiner should once again review the claims file.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

The examiner is asked to respond to the remainder of the April 2014 remand directives.  Specifically, the examiner is asked to provide an assessment to the best of his/her medical knowledge regarding the likely level of disability associated with the Veteran's service-connected right fifth finger disorder from May 6, 1980 to January 29, 2008.  The VA examiner should identify all likely symptoms and manifestations attributable to the Veteran's             service-connected condition, including likely limitation of motion and other orthopedic pathology, as well as any likely neurological or muscle impairment residuals for the period of time from May 6, 1980 to January 29, 2008.  In making this retrospective assessment of service-connected disability, the examiner should take into consideration the April 2008 and April 2014 medical examination reports, along with the Veteran's own reported history, and any additional information that may be obtained through reviewing service treatment records.

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



